CHATFIELD, District Judge.
The motion is to dismiss the proceeding, in which adjudication has been had and a trustee appointed. The objecting creditor filed no answer, nor was the question of solvency raised by any one. At the first meeting certain claims were proven, which appear to be filed by relatives of individuals having some previous- connection with the bankrupt, and the testimony upon the examination under section 21a furnishes a basis for some action by the present.objecting creditor, either toward an attempt to expunge these claims or to have their .allowance opened and oppose them before the referee. It is also hinted that there is ground for opposing the discharge of the -bankrupt and for possible prosecution of various individuals, and the objecting creditor should see that none of his rights as to these matters 'are lost. No notice of the application for dismissal- has been given; to the various creditors, as is necessary under the statute, nor would the fact that the company may pay 100 cents on- the. dollar be a ground for refusing administration in bankruptcy, even if an attempt has .b.een made by one creditor to use the bankruptcy court in an improper way. Such payment would result in a dismissal of the case,- but not until the creditors are sure' of their pay ip- fulb .
The .trustee,- according to the record, was appointed by the referee upon a failure .by the creditors to elect. This means that the trustee must be presumed -to be impartial and ready to do whatever is to the-advantage of the estate. Any reluctance on his part, or improper action, would -b.e a,basis for his removal, and, if the corporation had. assets which can be traced, it should be possible to locate and trace them in bankruptcy..
I,.see.no reason .why better success should be expected if the bankruptcy petition wéré'sét aside; and' the "present" motion must'he''denied, but without prejudice as to any other action as to which the objecting creditor may be advised.